           Case
            Case1:21-cr-00341-PGG
                 1:21-cr-00341-PGG Document
                                    Document17-1
                                             18 Filed
                                                 Filed09/10/21
                                                       09/09/21 Page
                                                                 Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                             :
UNITED STATES OF AMERICA                                     :
                                                             :
                     - v. -                                  :       21 Cr. 341 (PGG)
                                                             :
MARK PANDY,                                                  :
                                                             :
                                         Defendant.          :
                                                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                    WHEREAS, the Court has referred to the Magistrate Judge on duty the change-of-

plea proceeding for defendant MARK PANDY;

                    WHEREAS the defendant has requested that his guilty plea be taken remotely by

videoconference or by teleconference, if videoconference is not reasonably available;

                    WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take

place remotely;

                    WHEREAS the Coronavirus Aid, Relief, and Economic Securities Act, findings

made by the Judicial Conference of the United States, and the June 24, 2020 Amended Standing

Order of the Chief Judge of the Southern District of New York allow for guilty pleas to be taken

by videoconference, or teleconference if videoconferencing is not reasonably available, subject to

certain findings made by the District Judge;

                    WHEREAS the Court understands that the Magistrate Judge on duty shall hear the

defendant’s plea by telephone because videoconference is not reasonably available;

                    THE COURT HEREBY FINDS that because the defendant has consented to

proceeding remotely and because the defendant is detained, the plea proceeding cannot be further


                                                                 1
         Case
          Case1:21-cr-00341-PGG
               1:21-cr-00341-PGG Document
                                  Document17-1
                                           18 Filed
                                               Filed09/10/21
                                                     09/09/21 Page
                                                               Page22ofof22




delayed without serious harm to the interests of justice and may proceed remotely by

teleconference.

SO ORDERED:

Dated:        New York, New York
              September ___,
                         10 2021

                                      _______________________________________
                                      THE HONORABLE PAUL G. GARDEPHE
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF NEW YORK




                                         2
